department of the treasury internal_revenue_service washington d c date cc ebeo wta-n-103085-99 number release date uilc internal_revenue_service national_office chief_counsel_advice memorandum for from assistant chief_counsel employee_benefits and exempt_organizations cc ebeo subject film participations and sec_404 this responds to your memorandum of date in which you request our assistance concerning the proper tax treatment of participation payments made to talent by film and television production companies issues you have asked us to address the following issues are participation payments covered under the deferred_compensation provisions of sec_404 and d of the code how does 999_f2d_1362 9th cir affect the analysis in how does sec_404 apply when participation payments are made to a personal_service_corporation formed by an actor or director a loan out corporation does the 2½-month rule_of sec_1_404_b_-1t apply to each contract entered into with a producer director actor or other service provider that provides for payments of participations how does sec_404 apply to a payor on a fiscal tax_year when participation payments are paid to an actor who is a cash-basis calendar_year taxpayer wta-n-103085-99 conclusions for taxable years after the effective date of the amendments to sec_404 which applies to amounts paid_or_incurred after date deferred contingent_compensation arrangements providing for participation payments are covered by sec_404 of the code or sec_404 in the case of a service provider that is not an employee under sec_404 or sec_404 participation payments if otherwise deductible are deductible by the payor in the taxable_year in which those payments are includible in the gross_income of the recipient the transamerica case did not address sec_404 and the taxable years in issue in that case were prior to for years subsequent to the effective date of the amendments to sec_404 sec_404 applies to participations the applicability of sec_404 to participation payments made to a personal_service_corporation would depend upon the particular facts and circumstances surrounding the arrangement sec_404 would apply to a plain vanilla personal service corporation-- ie a personal_service_corporation that acts in the nature of a conduit for its owner the individual service provider in receiving the participation payments but does not itself provide services apart from those of its owner the 2½-month rule_of sec_1_404_b_-1t provides that sec_404 applies to an arrangement under which compensation is received after the 15th day of the 3rd month after the end of the employer's taxable_year in which the related_services are rendered for purposes of the 2½-month rule each participation payment is analyzed separately to determine whether it is received within the 2½-month period whether the services provided by an actor director or other service provider in a particular taxable_year were performed pursuant to a single contract or several different ones would not affect the application of that rule under sec_404 compensation paid after the 2½-month period is not deductible by the payor until the taxable_year of the employer in which the payment is included in the recipient's income facts income forecast method under the income forecast method the taxpayer estimates the total net_income a film will generate over its entire lifetime each year's depreciation deduction is then limited to a portion of the film's total cost that is determined by dividing that year's income by the total projected income of the film this annual deduction limit may wta-n-103085-99 be expressed in a formula the cost of the film multiplied by a fraction the numerator of which is the income from the film for the taxable_year and the denominator of which is the total forecasted income net_income is defined as the gross_receipts from the film less distribution expenses 87_tc_1329 see also revrul_78_28 1978_1_cb_61 income and expenses from multiple films may be aggregated each year 999_f2d_1362 9th cir the income forecast method of depreciating motion pictures and television films is described in revrul_60_358 1960_2_cb_68 section of the small_business job protection act of p l added sec_167 of the code which codifies many of the pronouncements of the service regarding the income forecast method and is effective for property placed_in_service after date participations in the motion picture industry the fees paid to producers directors actors and others for their services are commonly comprised of both a flat fee and a percentage of the film’s future net profits or gross_receipts these percentage payments are known as participations in some cases the producers directors actors and others receiving participations are not employees of the payor but rather are independent contractors often a personal_service_corporation formed by a producer director actor or other service provider receives the participations on behalf of that service provider law and analysis application of sec_404 in transamerica the ninth circuit considered whether the taxpayer in computing the basis for each film produced could include estimated participation payments the service citing sec_1012 of the code argued that the participations were contingent liabilities that could not be taken into account in determining depreciable basis until they became due and payable the ninth circuit ruled that participations are clearly costs of producing the film and not expenses_incurred in the distribution and that these items are properly included in the cost component of the income forecast formula transamerica did not consider the deferred_compensation aspects of participations and therefore did not address the we are not addressing in this memorandum the issue of when a service provider is an employee or an independent_contractor rather we are relying on your statement that in some cases the service providers may be independent contractors wta-n-103085-99 application of sec_404 the taxable years at issue in transamerica were sec_404 states in pertinent part a general_rule --if contributions are paid_by an employer to or under a stock bonus pension profit-sharing or annuity plan or if compensation is paid_or_accrued on account of any employee under a plan deferring the receipt of such compensation such contributions or compensation shall not be deductible under this chapter but if they would otherwise be deductible they shall be deductible under this section subject however to the following limitations as to the amounts deductible in any year paragraph sec_1 through refer to specific types of plans and trusts and provide specific rules for deductions other plans -- if the plan is not one included in paragraph or in the taxable_year in which an amount attributable to the contribution is includible in the gross_income of employees participating in the plan b method of contributions etc having the effect of a plan certain deferred benefits method of contributions etc having the effect of a plan -- if -- a there is no plan but b there is a method or arrangement of employer contributions or compensation which has the effect of a stock bonus pension profit- sharing or annuity plan or other plan deferring the receipt of compensation subsection a shall apply as if there were such a plan d deductibility of payments of deferred_compensation etc to independent contractors if a plan would be described in so much of subsection a as precedes paragraph thereof as modified by subsection b but for the fact that there is no employer-employee relationship the contributions or compensation -- shall not be deductible by the payor thereof under this chapter but wta-n-103085-99 shall if they would be deductible under this chapter but for paragraph be deductible under this subsection for the taxable_year in which an amount attributable to the contribution or compensation is includible in the gross_income of the persons participating in the plan regulation sec_1_404_b_-1t q a-1 explains that under sec_404 and b if otherwise deductible under sec_162 and sec_212 a contribution paid_or_incurred with respect to a nonqualified_plan or method or arrangement providing for deferred benefits is deductible in the taxable_year of the employer in which or with which ends the taxable_year of the employee in which the amount attributable to the contribution is included in the gross_income of the employee without regard to any applicable_exclusion under chapter subtitle a of the code regulation sec_1_404_b_-1t q a-2 a provides that for purposes of sec_404 a plan method or arrangement defers receipt of compensation to the extent it is one under which an employee receives compensation more than a brief period of time after the end of the employer's taxable_year in which the services creating the right to such compensation are performed q a-2 b of that regulation further provides that a plan or method or arrangement shall be presumed to be one deferring the receipt of compensation_for more than a brief period of time after the end of an employer's taxable_year to the extent that compensation is received after the 15th day of the third month after the end of the employer's taxable_year in which the related_services are rendered there appear to be two reasons why sec_404 was not raised in transamerica first prior to the addition of sec_404 by the revenue act of sec_404 applied only to deferred_compensation of employees second prior to amendment of sec_404 in sec_404 was limited to expenses which would be deductible under sec_162 relating to trade_or_business_expenses or relating to expenses for production_of_income reg sec_1_404_a_-1 a motion picture is a capital_asset and the costs of its production are capital expenditures generally recovered under the income forecast method over the useful_life of the film accordingly production_costs including compensation paid to actors directors writers etc represent capital expenditures recoverable by depreciation_deductions under sec_167 rather than expenses deductible under sec_162 thus prior to the amendment it appears that sec_404 wa sec_2 the regulations refer to deductibility under sec_162 and sec_212 rather than otherwise deductibility because they were published before technical corrections of sec_404 were enacted in the technical corrections apply retroactively to amounts paid_or_incurred after date in taxable years ending after that date wta-n-103085-99 irrelevant to compensation included in film production_costs for depreciation under the income forecast method participations are a form of compensation because they are payment to the actor director or other service provider for rendering a service to the payor for years prior to the effective date of the amendments to sec_404 of the code the language of sec_404 appears to have precluded its application to participations for years after the effective date of the amendments it is clear that sec_404 would apply the senate committee report on the amendment of sec_404 states the bill clarifies that the deduction-timing rules for deferred_compensation arrangements apply to any plan or method of deferring compensation regardless of the section under which the amounts might otherwise be deductible and that the amounts shall be deductible under sec_404 and shall not otherwise be deductible under any other section this clarification is necessary to prevent taxpayers from asserting that deferred_compensation is attributable to capitalizable compensation expenses and thereby accelerate the timing of the deduction of such deferred_compensation emphasis added s rep no 99th cong 2d sess thus for tax years after the effective date of the amendments participations that are paid directly to employees would generally be governed by sec_404 under sec_404 and b a contribution paid_or_incurred with we understand that participations in films may sometimes be paid to a person for property rights rather than for services for example participations may be paid to a writer of a book in exchange for movie licensing rights to the extent that participations in films are not granted in exchange for services they are not compensation_for services and so are not subject_to the sec_404 rules for deferred_compensation gcm date states that participations are not deductible under code sec_404 but rather are a capital cost that are included in basis for purposes of the income forecast method of computing depreciation under sec_167 we are not addressing here the effect of the amendments upon participation agreements that span years both prior to and subsequent to the effective date of the amendments wta-n-103085-99 respect to a nonqualified_plan or method or arrangement is deductible in the taxable_year of the employer in which or with which ends the taxable_year of the employee in which the amount attributable to the contribution is includible in the gross_income of the employee without regard to any applicable_exclusion under chapter i subtitle a of the code deduction for payment of participations to individual independent contractors would generally be governed by sec_404 so the result is the same as for participations paid to employees while we conclude that sec_404 applies to participations and that therefore participations are not deductible by the taxpayer prior to the year in which they are includible in the gross_income of the recipient we have not yet determined how sec_404 might interact with sec_167 in this context one approach would be that participations are includible in the cost_basis of films for purposes of the income forecast method of calculating depreciation_deductions under sec_167 at the time that they become deductible under sec_404 however we are not prepared at this time to say that such a conclusion is required rather we will be happy to work with passthroughs and special industries in resolving that issue payments to corporate service providers whether participations paid to a corporate service provider are governed by sec_404 is a more complex issue in this regard the legislative_history of the addition of sec_404 by the revenue act of p l indicates that congress did not intend to limit sec_404 to compensation paid to individuals the bill adds a new provision sec_404 which denies a deduction for deferred_compensation provided under a nonqualified_plan to non- employee participants including cash-basis corporations until that compensation is includible in the gross_income of participants h rept no on h_r 95th cong 2d sess see also s rept no on h_r 95th cong 2d sess staff of the joint_committee on taxation general explanation of the revenue act of h_r 95th cong 2d sess it is not clear why the legislative_history refers specifically to cash-basis corporations congress may have been less concerned with applying sec_404 where corporate service providers use the accrual_method because generally the normal rules for accrual of their income would suffice to achieve the matching with service_recipient deductions that is the goal of sec_404 wta-n-103085-99 in view of the scant authority the applicability of sec_404 to participation payments made to a corporate service provider should be considered in light of the particular facts and circumstances surrounding the arrangement including the specific contract provisions relating to the participation payments the nature of the services provided by the corporation and the individual workers and the extent to which the corporation may be acting in the nature of a conduit for the individuals in receiving the participation payments generally we believe that sec_404 would apply to a plain vanilla personal_service_corporation -- ie a personal_service_corporation that acts in the nature of a conduit for its owner the individual service provider in receiving the participation payments but does not itself provide services apart from those of its owner application of the 2½-month rule pursuant to regulation sec_1_404_b_-1t q a-2 sec_404 applies to an arrangement under which compensation is received after the 15th day of the 3rd month after the end of the employer's taxable_year in which the related_services are rendered emphasis added thus the application of the 2½-month rule is based upon the taxable_year in which the services giving rise to the payment of the compensation are rendered and when the payment is received you have asked whether the 2½-month rule_of sec_1_404_b_-1t applies to each contract providing for participation payments in conversations with this office you have explained that your question relates to whether when a series of participation payments are made based upon the same contract all of those participation payments are considered deferred_compensation if one of the payments is paid after the end of the 2½-month period for purposes of sec_404 each participation payment would be analyzed separately to determine whether it is deferred_compensation the determinant factor is when the participation payment is received for example if a producer with a calendar taxable_year made participation payments to an individual actor on february march and date for work performed during the february payment is not treated as deferred_compensation and could be deducted as early as but the march and date payments are treated as deferred_compensation and cannot be deducted by the producer under sec_404 until that result is the same regardless of whether each of the payments is made pursuant to a different contract or whether all of the payments are made pursuant to the same contract you also ask how sec_404 applies to a payor on a fiscal tax_year for example a production company with a fiscal_year ending june releases a film on date that was started and completed during the previous four months pursuant to a contract with an actor participation payments are made on date date date and date assuming that the actor is wta-n-103085-99 a cash-basis calendar_year taxpayer you ask in which fiscal years would the above four payments be deductible by the production company in your example the production company’s taxable_year in which the services relating to the participations are rendered is the taxable_year ending date the participation payment made on date is made and is deductible by the production company in that taxable_year the payment made on date is paid within the 2½-month period and therefore is not treated as deferred_compensation under regulation sec_1_404_b_-1t accordingly the date payment is deductible by the production company in its taxable_year ending date the date and date payments are considered deferred_compensation subject_to sec_404 or sec_404 because they are paid after the end of the 2½-month period the date payment is included in the recipient’s income for the calendar_year ending date and is deductible by the production company in its taxable_year ending date finally the date payment is deductible by the production company in its taxable_year ending date because it is included in the recipient’s income for the calendar_year ending date we hope that the above information will be helpful to you if you have any questions please call mary e oppenheimer assistant chief_counsel by mark schwimmer chief branch office of the associate chief_counsel employee_benefits and exempt_organizations
